Exhibit 10.5

 
CONFIDENTIAL




 
 












        SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT






GUOJUN WANG
MING MA
SHUANGDA WANG
CAIQIN WANG
YANJIE LIU
DEJUAN ZHOU
YI TAN
JINGRU DU
ZHENG WANG
DALIAN VASTITUDE-MEDIA GROUP CO.,LTD.
DALIAN GUO-HENG MANAGEMENT AND CONSULTING CO., LTD.
AND
THE LOCAL MEDIA COMPANIES LISTED IN APPENDIX I








NOVEMBER 6, 2009


 
 





 
 

--------------------------------------------------------------------------------

 



SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT




This SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT (this “AGREEMENT”) is entered
into as of NOVEMBER 6, 2009 by and among the following Parties:


(1)           GUOJUN WANG
ADDRESS: Room 1-21-4 Building No.8, Changqing Street Zhongshan District Dalian
City Liaoning
IDENTITY CARD NUMBER: 210204196402120092


(2)             ZHENG WANG
 ADDRESS: No. 4-3-7, Sanyuan Road, Xigang District, Dalian City, Liaoning
 IDENTITY CARD NUMBER: 210203197904175294


(3)            YI TAN
 ADDRESS: No.15-1-4-1, Fuguo Road, Shahekou District, Dalian City, Liaoning
 IDENTITY CARD NUMBER: 210211196510042160


(4)            YANJIE LIU
 ADDRESS: No. 3-5-1, No. 4 Hongye Plaza, Zhongshan District, Dalian
City,  Liaoning
 IDENTITY CARD NUMBER: 210705196108148629


(5)            SHUANGDA WANG
 ADDRESS: No. 35, Jianye Road, Dalian City, Liaoning
 IDENTITY CARD NUMBER: 210203540829401


(6)            MING MA
 ADDRESS: Room 4-1-2, Chunhe Road, Zhongshan District, Dalian City,  Liaoning
 IDENTITY CARD NUMBER: 210204196602145809


(7)            JINGRU DU
 ADDRESS: No. 2-1, No. 12 Zhongjiaxiang, Zhongshan District, Dalian
City,  Liaoning
 IDENTITY CARD NUMBER: 210204196406030035


(8)            DEJUAN ZHOU
 ADDRESS: No.73, Chengren Road, Dalian City, Liaoning
 IDENTITY CARD NUMBER: 210204550412102


 
 
 
2

 
 

--------------------------------------------------------------------------------

 

(9)           CAIQIN WANG
ADDRESS: No. 2-4, No. 69 Wansui Road, Shahekou District, Dalian City,
Liaoning   
IDENTITY CARD NUMBER: 210204196207150042


(10)         LEGAL REPRESENTATIVE: MING MA
DALIAN VASTITUDE MEDIA GROUP CO.,LTD. (hereinafter "V-MEDIA)
REGISTERED ADDRESS: No.68 Renmin Road, Zhongshan District, Dalian


(11)         DALIAN GUO-HENG MANAGEMENT & CONSULTATING CO.,LTD.( "GUO-HENG")
REGISTERED ADDRESS: Villa No.20, ShaBao Village ChangXingDao Street Office
Dalian city, Dalian City, Liaoning


(12)         THE COMPANIES LISTED IN APPENDIX I TO THE AGREEMENT (EXCEPT
V-MEDIA).


(The above parties shall hereinafter be individually referred to as a “PARTY”
and collectively, “PARTIES”. Guojun Wang, Zheng Wang, Yi Tan, Yanjie Liu,
Shuangda Wang, Ming Ma, Jingru Du, Dejuan Zhou and Caiqin Wang shall hereinafter
be individually referred to as a “PERSONAL SHAREHOLDER” and collectively,
“PERSONAL SHAREHOLDERS”, Personal Shareholders and V-Media shall hereinafter be
individually referred to as a “SHAREHOLDER” and collectively, “SHAREHOLDERS”.)


WHEREAS:
1.           Caiqin Wang and V-Media are the enrolled shareholders of the Dalian
Vastitude Engineering & Design Co., Ltd listed in Appendix I，legally holding
mojority of equity of the Dalian Vastitude Engineering &Design Co., Ltd as of
the execution date of this Agreement;


2.           V-Media is the enrolled shareholder of the companies listed in
Appendix I ，Appendix I attached hereto, legally holding all or the majority
equity of such companies  as of the execution date of this Agreement;


3.           Guojun Wang, Ming Ma, Shuangda Wang, Caiqin Wang, Yanjie Liu,
Dejuan Zhou, Yi Tan, Jingru Du and Zheng Wang are the enrolled shareholders of
V-Media, legally holding all the equity in V-Media, of which Guojun Wang holding
51.75% interest,  Ming Ma  holding 24.5%,  Shuangda wang holding 3%, Caiqin Wang
holding 2.75%, Yanjie Liu holding 5%, Dejuan Zhouholding 5%, Yi Tan holding3%,
Jingru Duholding 2%, Zheng Wang holding 3%.


4.           The Shareholders intend to severally entrust the individual
designated by Guo-Heng with the exercises of their voting rights in Target
Company (as defined below) while Guo-Heng is willing to designate such an
individual.
 
3

 
 

--------------------------------------------------------------------------------

 

The Parties hereby have reached the following agreement upon friendly
consultations:
 
ARTICLE 1  VOTING RIGHTS ENTRUSTMENT
 
1.1           Under this Agreement, “TARGET COMPANY” shall mean, Guojun Wang,
Ming Ma, Shuangda Wang, Caiqin Wang, Yanjie Liu, Dejuan Zhou, Yi Tan, Jingru Du
and Zheng Wang, to V-Media; to Caixia Wang, V-Media and Dalian Vastitude
Engineering & Design Co., Ltd; and to V-Media, any and all of the companies
listed in Appendix I..


1.2           The Shareholders hereby irrevocably undertake to respectively sign
the Entrustment Letter after execution of the Agreement to respectively entrust
the personnel designated by Dalian Guo-Heng Management & Consulting Co.,Ltd then
(“TRUSTEES”) to exercise the following rights enjoyed by them as shareholders of
Target Company in accordance with the then effective articles of association of
Target Company (collectively, the “ENTRUSTED RIGHTS”):


(1)           Proposing to convene and attending shareholders’ meetings of
Target Company as proxy of the Shareholders according to the articles of
association of Target Company;


(2)           Exercising voting rights as proxy of the Shareholders, on issues
discussed and resolved by the shareholders’ meeting of Target Company, including
but not limited to the appointment and election for the directors, general
manager and other senior management personnel of Target Company.


The above authorization and entrustment is granted subject to the status of
trustees as PRC citizens and the approval by Guo-Heng. Upon and only upon
written notice of dismissing and replacing Trustee(s) given by Guo-Heng to the
Shareholders, the Shareholders shall promptly entrust another PRC citizen then
designated by Guo-Heng to exercise the above Entrusted Rights, and once new
entrustment is made, the original entrustment shall be replaced; the
Shareholders shall not cancel the authorization and entrustment of the
Trustee(s) otherwise.


1.3           The Trustees shall perform the entrusted obligation within the
scope of entrustment in due care and prudence and in compliance with laws; the
Shareholders acknowledge and assume relevant liabilities for any legal
consequences of the Trustees’ exercise of the foregoing Entrusted Rights.


1.4           The Shareholders hereby acknowledge that the Trustees are not
required to seek advice from the Shareholders prior to their respective exercise
of the foregoing Entrusted Rights. However, the Trustees shall inform the
Shareholders in a timely manner of any resolution or proposal on convening
interim shareholders’ meeting after such resolution or proposal is made.
 
4

 
 
 

--------------------------------------------------------------------------------

 

ARTICLE 2  RIGHT TO INFORMATION


2.1           For the purpose of exercising the Entrusted Rights under this
Agreement, the Trustees are entitled to know the information with regard to
Target Company’s operation, business, clients, finance, staff, etc., and shall
have access to relevant materials of Target Company. Target Company shall
adequately cooperate with the Trustees in this regard.
 
ARTICLE 3 EXERCISE OF ENTRUSTED RIGHTS


3.1           The Shareholders will provide adequate assistance to the exercise
of the Entrusted Rights by the Trustees, including execution of the resolutions
of the shareholders’ meeting of Target Company or other pertinent legal
documents made by the Trustee when necessary (e.g., when it is necessary for
examination and approval of or registration or filing with governmental
departments).


3.2           If at any time during the term of this Agreement, the entrustment
or exercise of the Entrusted Rights under this Agreement is unenforceable for
any reason except for default of any Shareholder or Target Company, the Parties
shall immediately seek a most similar substitute for the unenforceable provision
and, if necessary, enter into supplementary agreement to amend or adjust the
provisions herein, in order to ensure the realization of the purpose of this
Agreement.
 
ARTICLE 4 EXEMPTION AND COMPENSATION

4.1           The Parties acknowledge that Guo-Heng shall not be requested to be
liable for or compensate (monetary or otherwise) other Parties or any third
party due to exercise of Entrusted Rights by the Trustees designated by Guo-Heng
under this Agreement.


4.2           Target Company and the Shareholders agree to compensate Guo-Heng
for and hold it harmless against all losses incurred or likely to be incurred by
it due to exercise of the Entrusted Rights by the Trustees designated by
Guo-Heng, including without limitation any loss resulting from any litigation,
demand arbitration or claim initiated or raised by any third party against it or
from administrative investigation or penalty of governmental authorities.


However, the Shareholders and Target Company will not compensate for losses
incurred due to wilful misconduct or gross negligence of Guo-Heng.
 
ARTICLE 5  REPRESENTATIONS AND WARRANTIES

5.1           Each of the Personal Shareholders hereby severally and jointly
represents and warrants that:

5

 
 

--------------------------------------------------------------------------------

 

5.1.1           Each of the Personal Shareholders is a PRC citizen with full
capacity and with full and independent legal status and legal capacity to
execute, deliver and perform this Agreement, and may act independently as a
subject of actions.


5.1.2           Each of the Personal Shareholders has full right and
authorization to execute and deliver this Agreement and other documents that are
related to the transaction referred to herein and to be executed by them. They
have full right and authorization with respect to consummate the transaction
referred to herein.


5.1.3           This Agreement shall be executed and delivered by the Personal
Shareholders lawfully and properly. This Agreement constitutes the legal and
binding obligations on them and is enforceable on them in accordance with its
terms and conditions hereof.


5.1.4           The Personal Shareholders are enrolled and legal shareholders of
Target Company as of the effective date of this Agreement, and except the rights
created by this Agreement, the Call Option Agreement entered into by Guo-Heng,
Target Companies and them on NOVEMBER 6, 2009 (the “CALL OPTION AGREEMENT”), as
well as the Equity Pledge Agreement entered into by Guo-Heng and Target Company
and them on NOVEMBER 6, 2009, (the “EQUITY PLEDGE AGREEMENT”), there exists no
third party right on the Entrusted Rights. Pursuant to this Agreement, the
Trustees may fully and sufficiently exercise the Entrusted Rights in accordance
with the then effective articles of association of Target Company.


5.1.5           Considering the fact that according to Equity Pledge Agreement,
considering the fact that Personal Shareholders will set aside all the equity
interest held thereby in relevant Target Company as security to secure the
performance by them of their obligations under the Call Option Agreement entered
into between them respectively and Guo-Heng as of NOVEMBER 6, 2009, Personal
Shareholders undertake to make full and due performance of the obligations under
Call Option Agreement during the valid term of this Agreement, and they will not
be in conflict with any stipulation under Call Option Agreement, which are
likely to have impact on the exercise of he Entrusted Rights the Trustees under
this Agreement.


5.1.6           Considering the facts that the Target Company entered into the
Exclusive Agreement (the “SERVICE AGREEMENT”) on NOVEMBER 6, 2009 with Guo-Heng,
the Call Option Agreement with Guo-Heng and the Shareholders on NOVEMBER 6,
2009, and that the Shareholders of Target Company will set aside all equity
interest held thereby in Target Company as security to secure the performance of
the contractual obligations under the above two agreements by Target Company,
the Personal Shareholders undertake to, during the valid term of this Agreement,
procure the full and due performance of Target Company of any and all its
obligations under the Service Agreement, the Call Option Agreement, and warrant
that no adverse impact on the exercise of the Entrusted Rights hereunder by the
Trustees will be incurred due to the breach of the Exclusive Service Agreement,
Call Option Agreement by Target Company.
 
6

 
 

--------------------------------------------------------------------------------

 

 


5.2             Guo-Heng (excluding the person designated by it) hereby
represents and warrants that:


5.2.1           it is a company with limited liability properly registered and
legally existing under PRC laws, with an independent corporate legal person
status, and with full and independent legal status and legal capacity to
execute, deliver and perform this Agreement and may act independently as a
subject of actions; and


5.2.2           it has the full corporate power and authority to execute and
deliver this Agreement and all the other documents to be entered into by it in
relation to the transaction contemplated hereunder, and has the full power and
authority to consummate such transaction.


5.3             Target Company other than V-Media hereby in respect of
themselves respectively represents and warrants that:


5.3.1           it is a company with limited liability properly registered and
legally existing under PRC laws, with an independent legal person status, and
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement and may act independently as a subject of actions;
and


5.3.2           it has the full corporate power and authority to execute and
deliver this Agreement and all the other documents to be entered into by it in
relation to the transaction contemplated hereunder, and has the full power and
authority to consummate such transaction.


5.3.3           the Shareholders are enrolled shareholders as of the effective
date of this Agreement, legally holding the equity interest in it set out in
Appendix I. Except rights created by this Agreement, the Equity Pledge Agreement
and the Call Option Agreement, there exists no third party right on the
Entrusted Rights. Pursuant to this Agreement, the Trustees may fully and
sufficiently exercise the Entrusted Rights in accordance with the then effective
articles of association of Target Company.


5.3.4           Considering the fact that the Shareholders of Target Company
will set aside all the equity interest held thereby in Target Company as
security to secure the performance of the contractual obligations by Target
Company under the Exclusive Service Agreement, the Call Option Agreement, Target
Company undertakes to, during the valid term of this Agreement, make full and
due performance of any and all obligations under the Exclusive Service
Agreement, the Call Option Agreement, and warrant that no adverse impact on the
exercise of the Entrusted Rights hereunder by the Trustees will be incurred due
to the breach of the Exclusive Service Agreement, the Call Option Agreement by
Target Company.
 
 
7

 
 

--------------------------------------------------------------------------------

 

 


5.4             V-Media hereby in respect of itself represents and warrants
that:


5.4.1           it is a company with limited liability properly registered and
legally existing under PRC laws, with an independent legal person status, and
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement and may act independently as a subject of actions;
and


5.4.2           it has the full corporate power and authority to execute and
deliver this Agreement and all the other documents to be entered into by it in
relation to the transaction contemplated hereunder, and has the full power and
authority to consummate such transaction.


5.4.3           As of the effective date of this Agreement, Guojun Wang, Zheng
Wang, Yi Tan, Yanjie Liu, Shuangda Wang, Ming Ma, Jingru Du, Dejuan Zhou and
Caiqin Wang are enrolled shareholders, legally holding the equity interest in
V-Media.  Except rights created by this Agreement, the Equity Pledge Agreement
and the Call Option Agreement, in respect of V-Media, there exists no third
party right on the Entrusted Rights. Pursuant to this Agreement, the Trustees
may fully and sufficiently exercise the Entrusted Rights according to the then
effective articles of association of V-Media.


5.4.4           As of the effective date of this Agreement and in respect of
Target Company in which it holds equity interest, it is enrolled shareholder.
Except rights created by this Agreement, the Call Option Agreement and the
Equity Pledge Agreement, there exists no third party right on the Entrusted
Rights.  Pursuant to this Agreement, the Trustees may fully and sufficiently
exercise the Entrusted Rights according to the then effective articles of
association of Target Company.


5.4.5           Considering the fact that according to the Equity Pledge
Agreement, it shall set aside all equity interest held thereby in relevant
Target Company as security to secure the performance of its obligations under
the Call Option Agreement. V-Media undertakes to make full and due performance
of the Call Option Agreement during the valid term of this Agreement and that it
will not be in conflict with any term under the Call Option Agreement, which may
have impact on the exercie of the Entrusted Rights by the Trustees under this
Agreement.


5.4.6           Considering the fact that according to the Equity Pledge
Agreement, that Shareholders of Target Company will set aside all the equity
interest held thereby in Target Company as security to secure the performance of
the contractual obligations by Target Company under the Exclusive Service
Agreement, Call Option Agreement, V-Media undertakes to, during the valid term
of this Agreement, procure the full and due performance of any and all
obligations under the Exclusive Service Agreement and Call Option Agreement by
the Target Company in which it holds equity interest, and warrants that no
adverse impact on the exercise of the Entrusted Rights hereunder by the Trustees
will be incurred due to breaching the Exclusive Service Agreement, or Call
Option Agreement by Target Company.
 
8

 
 

--------------------------------------------------------------------------------

 

ARTICLE 6  TERM OF AGREEMENT

6.1           This Agreement takes effect from the date of due execution of all
the Parties hereto, with the valid term of twenty (20) years, unless terminated
in advance by written agreement of all the Parties or according to Article 8.1
of this Agreement. This Agreement shall automatically renew for another one (1)
year when the term (whether original or extended, if applicable) of this
Agreement is due, unless Guo-Heng gives a thirty-day notice in writing to the
other Parties of the cancellation of such renewal.


6.2           In case that a Shareholder transfers all of the equity interest
held by it in Target Company with prior consent of Guo-Heng, such Shareholder
shall no longer be a Party to this Agreement whilst the obligations and
commitments of the other Parties under this Agreement shall not be adversely
affected thereby.


ARTICLE 7  NOTICE
 
7.1           Any notice, request, demand and other correspondences made as
required by or in accordance with this Agreement shall be made in writing and
delivered to the relevant Party.


7.2           The abovementioned notice or other correspondences shall be deemed
to have been delivered when (i) it is transmitted if transmitted by facsimile or
telex, or (ii) it is delivered if delivered in person, or (iii) when five (5)
days have elapsed after posting the same if posted by mail.


ARTICLE 8 DEFAULT LIABILITY


8.1           The Parties agree and confirm that, if any of the Parties (the
“DEFAULTING PARTY”) breaches substantially any of the provisions herein or fails
substantially to perform any of the obligations hereunder, such a breach or
failure shall constitute a default under this Agreement (a “DEFAULT”).  In such
event any of the other Parties without default (a “NON-DEFAULTING PARTY”) who
incurs losses arising from such a Default shall have the right to require the
Defaulting Party to rectify such Default or take remedial measures within a
reasonable period. If the Defaulting Party fails to rectify such Default or take
remedial measures within such reasonable period or within ten (10) days of a
Non-defaulting Party’s notifying the Defaulting Party in writing and requiring
it to rectify the Default, then the relevant Non-defaulting Party shall be
entitled to choose at its discretion to (1) terminate this Agreement and require
the Defaulting Party to indemnify all damages, or (2) require specific
performance by the Defaulting Party of this Agreement and indemnification
against all damages.
 
 
 
9

 
 

--------------------------------------------------------------------------------

 

 


8.2           Without limiting the generality of Article 8.1 above, any breach
by any Shareholder of the Call Option Agreement or Equity Pledge Agreement shall
be deemed as having constituted the breach by such Shareholder of this
Agreement; any breach by Target Company of the Exclusive Service Agreement or
Call Option Agreement shall be deemed as having constituted the breach by Target
Company of this Agreement.


8.3           The Parties agree and confirm, the Shareholders or Target Company
shall not request the termination of this Agreement for whatsoever reason and
under whatsoever circumstance, except otherwise stipulated by laws or this
Agreement.
 
8.4           Notwithstanding any other provisions herein, the validity of this
Article shall not be affected by the suspension or termination of this
Agreement.




ARTICLE 9 MISCELLANEOUS
 
9.1           This Agreement shall be prepared in Chinese language in sixteen
(16) original copies, with each involved Party holding one (1) hereof.
 
9.2           The conclusion, validity, execution, amendment, interpretation and
termination of this Agreement shall be governed by laws of the PRC.

9.3           Any disputes arising from and in connection with this Agreement
shall be settled through consultations among the Parties involved, and if the
Parties involved fail to reach an agreement regarding such a dispute within
thirty (30) days of its occurrence, such dispute shall be submitted to China
International Economic and Trade Arbitration Commission for arbitration in
Dalian in accordance with the arbitration rules of such commission, and the
arbitration award shall be final and binding on all the Parties involved.


9.4           Any rights, powers and remedies empowered to any Party by any
provisions herein shall not preclude any other rights, powers and remedies
enjoyed by such Party in accordance with laws and other provisions under this
Agreement, and a Party’s exercise of any of its rights, powers and remedies
shall not preclude its exercise of other rights, powers and remedies of it.


9.5           Any failure or delay by a Party in exercising any of its rights,
powers and remedies hereunder or in accordance with laws (the “PARTY’S RIGHTS”)
shall not lead to a waiver of such rights, and the waiver of any single or
partial exercise of the Party’s Rights shall not preclude such Party from
exercising such rights in any other way or exercising the remaining part of the
Party’s Rights.
 
 
 
10

 
 

--------------------------------------------------------------------------------

 



9.6           The titles of the Articles contained herein are for reference
only, and in no circumstances shall such titles be used for or affect the
interpretation of the provisions


9.7           Each provision contained herein shall be severable and independent
from each of other provisions. If at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected thereby.


9.8 Upon execution, this Agreement shall replace any other previous legal
documents entered into by relevant Parties on the same subject matter.


9.9           Any amendments or supplements to this Agreement shall be made in
writing and shall take effect only when properly signed by the Parties to this
Agreement. Notwithstanding the preceding sentence, considering that the rights
and obligations of each Target Company and its Shareholders are independent and
severable from each other, in case that the amendment or supplement to this
Agreement is intended to have impact upon one of the Target Companies and its
Shareholders, such amendment or supplement requires only the approval of
Guo-Heng, the Target Company and its Shareholder while no consent is necessary
from the other Target Companies and their Shareholders (to the extent that the
amendment or supplement does not have impact upon such other Shareholders).
 
9.10         In respect of the Shareholder and Target Company, they shall not
assign any of their rights and/or transfer any of their obligations hereunder to
any third parties without prior written consent from Guo-Heng; Guo-Heng shall
have the right to assign any of its rights and/or transfer any of its
obligations hereunder to any third parties designated by it after giving notice
to the Shareholders.


9.11         This Agreement shall be binding on the legal successors of the
Parties.


9.12          The rights and obligations of Target Companies are severable and
independent, performance of this Agreement by any Shareholder and any Target
Company shall not affect the performance by the other Shareholders and other
Target Companies.


 
 
11

 
 

--------------------------------------------------------------------------------

 

9.13          Notwithstanding any provision to the contrary in this Agreement,
new companies other than the Target Companies and their shareholder(s) can be
included as one party to this Agreement by signing the Acknowledgement Letter in
the form of Appendix to this Agreement. The new companies shall enjoy the same
rights and assume the same obligations as other Target Companies; the
shareholder(s) of the new companies shall enjoy the same rights and assume
obligations as the other Shareholders hereunder. Since the rights and
obligations of the Target Company and its Shareholder(s) under the Agreement are
severable and independent, the participation of the new target companies and
their shareholders will not affect the rights and obligations of the original
Target Company and its Shareholders, the participation of the new target
companies only requires confirmation of Guo-Heng by signing. Each of the Target
Companies hereby irrevocably and unconditionally agrees to the participation of
the new companies and their shareholders, and further confirms that the
shareholder(s) of any new target company can entrust the Trustees to exercise
the voting rights according to the terms of this Agreement not necessarily with
consent of the original Target Companies or their relevant Shareholder(s).


[The remainder of this page is left blank]


 
 






12





 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the following Parties have caused this Shareholders’ Voting
Rights Proxy Agreement to be executed as of the date first here above mentioned.






GUOJUN WANG


Signature by:  /s/ Guojun Wang


MING MA


Signature by:  /s/ Ming Ma


SHUANGDA WANG


Signature by:  /s/ Shuangda Wang


CAIQIN WANG


Signature by:  /s/ Caiqin Wang


YANJIE LIU


Signature by:  /s/ Yanjie Liu


DEJUAN ZHOU


Signature by:  /s/ Dejuan Zhou


YI TAN


Signature by:  /s/ Yi Tan


JINGRU DU


Signature by:  /s/ Jingru Du


JINGRU DU


Signature by:  /s/ Jingru Du


ZHENG WANG


Signature by:  /s/ Zheng Wang
 
 
13

 
 

--------------------------------------------------------------------------------

 





DALIAN VASTITUDE MEDIA GROUP CO.,LTD. (Company chop)


Signed by:                      //signed//
Name:
Position:                      Authorized Representative


DALIAN GUO-HENG MANAGEMENT AND CONSULTATION CO., LTD. (Company chop)


Signed by:                      //signed//
Name:
Position:                      Authorized Representative




SHENYANG VASTITUDE MEDIA CO., LTD   (Company chop)
 
Signed by:                      //signed//
Name:                          
Position:                      Authorized Representative




TIANJIN VASTITUDE AD MEDIA CO.,LTD (Company chop)
 
Signed by:                      //signed//
Name:                      
Position:                      Authorized Representative


DALIAN VASTITUDE ENGINEERING & DESIGN CO., LTD (Company chop)
 
Signed by:                      //signed//
Name:                          
Position:                      Authorized Representative


DALIAN VASTITUDE &MODERN TRANSIT MEDIA CO., LTD (Company chop)
 
Signed by:                      //signed//
Name:                          
Position:                      Authorized Representative


DALIAN VASTITUDE NETWORK TECHNOLOGY CO., LTD (Company chop)
 
Signed by:                      //signed//
Name:                          
Position:                      Authorized Representative










14


 
 

--------------------------------------------------------------------------------

 

APPENDIX I


BASIC INFORMATION OF OTHER TARGET COMPANY WHICH V-MEDIA HOLDS THE EQUITY

 
COMPANY
NAME
 
REGISTERED
ADDRESS
 
REGISTERED CAPITAL
 
LEGAL REPRESENTATIVE
 
EQUITY
STRUCTURE
Shenyang Vastitude Media Co., Ltd
 
No.5B-2-1, No.136,Huigong Road, Shenhe District, Shenyang, Liaoning
 
RMB 3,000,000
 
Guojun Wang
 
Dalian Vastitude Media Group Co., Ltd.  100%
Tianjin Vastitude AD Media Co.,Ltd
 
 
No. 1-2-1217, Chengjijimao Centre, East-North Cross Corner of Xian Road and
Changsha Road, Heping District, Tianjing
 
RMB 1,000,000
 
Hongwen Liu
 
Dalian Vastitude Media Group Co., Ltd. 100%
Dalian Vastitude Engineering & Design Co., Ltd
 
 
No. 7, Floor 8, No.68 Renmin Road, Zhongshan District, Dalian City, Liaoning
 
RMB 3,000,000
 
Caiqin Wang
 
Dalian Vastitude Media Group Co., Ltd. 83.3%, Caiqin Wang 13.3%, Hongwei Sun
3.4%
Dalian Vastitude & Modern Transit Media Co., Ltd
 
 
No.401, Administrative Office, Huayuan Industrial Zone, Dalian, Liaoning
 
RMB 4,000,000
 
Guojun Wang
 
Dalian Vastitude Media Group Co., Ltd 70%, Dalian Modern Transit Media Co., Ltd
30%
Dalian Vastitude Network Technology Co., Ltd
 
 
No.1-3 Room, 22#, No.541 Huangpu Road, Dalian New Technology and Industry
Development Zone
 
RMB 1,000,000
 
Hong Zhu
 
Dalian Vastitude Media Group Co., Ltd 60%, Dalian Chengshu Technology Co.,Ltd
40%

















15







 
 
 

--------------------------------------------------------------------------------

 

APPENDIX II
ACKNOWLEDGEMENT LETTER
 
 


      [-] (identity card number: ____________________)/[-] limited liability
company (registered address: ____________________)("PARTICIPATING SHAREHOLDER")
and [-] limited liability company (registered address: ____________________)
("PARTICIPATING TARGET COMPANY") hereby agree to participate each as an
independent contract party in the Shareholders' Voting Rights Proxy Agreement
dated NOVEMBER 6, 2009 among Guo-Heng (Dalian) Co., Ltd. and other relevant
parties ("PROXY AGREEMENT"). Participating Shareholder and Participated Target
Company agree to entrust the Trustees designated by Guo-Heng to exercise the
voting rights in Participating Target Company in respect of [ ]% of the equity
interest in the registered capital of Participating Target Company held by the
Participating Shareholder as of the date of the Acknowledgement Letter, on
behalf of Participating Shareholder.
      Once this Acknowledgement Letter is executed by the Participating
Shareholder and Participating Target Company, Participating Shareholder and
Participated Target Company shall be deemed to have made the same undertakings
and warranties with those of the Shareholders and Target Companies under the
Proxy Agreement, agreed to respectively perform the obligations of the
Shareholders and Target Companies stipulated in the Proxy Agreement,
and acknowledged the rights and obligations of the Parties under the Proxy
Agreement.
 
 
[EXECUTION PAGE]
[NAME OF PARTICIPATING SHAREHOLDERS]
 
 
(Company chop)


Signature by : _____________
Name:
Position: Authorized Representative]




[NAME OF PARTICIPATING TARGET COMPANY]
(Company chop)


Signature by : _____________
Name:
Position: Authorized Representative


DALIAN GUO-HENG MANAGEMENT & CONSULTITION CO., LTD
 
 
16

 
 

--------------------------------------------------------------------------------

 

(Company chop)


Signature by : _____________
Name:
Position: Authorized Representative
 
 
 
 
 
 
 
 
17

 
 

--------------------------------------------------------------------------------

 
